DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16, in the reply filed on 10/5/2022 is acknowledged.

Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.

Information Disclosure Statement
The information disclosure statements dated 3/31/2020; 4/27/2020; 11/5/2020 and 12/15/2020 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “column engaging structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deBruyne et al. (US 4,760,028).
With respect to claim 1, the reference of deBruyne et al. discloses a cell culture vessel (Fig. 1)(10) that includes a vessel body (11) that includes a bottom wall and a top wall; a support column (21) within the chamber extending between the top wall and the bottom wall; a stabilizer device (float or buoyant body)(30) having a column engaging structure (openings or slots in mesh (33) that is considered an equivalent to the slots or openings disclosed in the instant specification (35 USC 112(f)) such that the stabilizer device is movable along the support column (21) as liquid culture medium is received in the culture chamber.  
With respect to claim 2, while the claim recites that the bottom wall includes “a cell culturing area”, it does not require that the entire bottom surface is the “cell culturing area”.  The “cell culturing area” is considered to be an intended use limitation which can vary between cultures.  As a result, the stabilizer device is considered to have a footprint that is at least 50 percent of the “cell culturing area”.
With respect to claim 3, since the stabilizer device floats, it is considered to include a material that has a density of no greater than about 1.0g/cm3 at room temperature.	With respect to claim 9, the stabilizer device includes an air pocket defined by the interior of tube (31) of the stabilizer device (30).
With respect to claim 15, the stabilizer device (30) includes a porous substrate (screen)(33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over deBruyne et al. (US 4,760,028).
The reference of deBruyne et al. has been discussed above with respect to claims 1 and 3.
With respect to claim 4, while the reference of deBruyne et al. discloses a stabilizer device (30) that floats, the reference is silent with respect to the material of construction of the stabilizer device (30).
However, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum material of construction while providing a structure that floats.  A polymer material would have been well within the skill in the art as a material that is buoyant, cheap and disposable after use.
With respect to claim 5, while the embodiment of Fig. 1 discloses a stabilizer device (30) without an integral magnet, the reference of deBruyne et al. discloses that it is known to provide an integral magnet (48) in an alternative embodiment (Fig. 8).
In view of this disclosure, it would have been obvious to one of ordinary skill in the art to provide the stabilizer device (30) of the first embodiment with an integral magnet for the known and expected result of providing an alternative means recognized in the art for rotating the stabilizer device of the reference of deBruyne et al.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over deBruyne et al. (US 4,760,028) in view of deBruyne et al. (US 4,498,785).
The reference of deBruyne et al. (‘028) has been discussed above with respect to claims 5 and 15.
While the reference of deBruyne et al. (‘028) suggests the use of a stabilizer device that includes an integrated magnet that is driven by an externally positioned magnet, claims 6 and 16 require that the external magnet is positioned relative to the top or bottom wall of the vessel body.
The reference of deBruyne et al. (‘785) discloses that when driving a floating stabilizer device (30) which includes an integral magnet (35), it is known in the art to position an external magnet (12) positioned at the bottom (22) of the vessel body (15) (Fig. 1).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ an external magnet that is positioned relative to the bottom of the culture vessel for the known and expected result of providing an alternative means recognized in the art to achieve the same result, use of an externally positioned magnet to drive a floating stabilizer device positioned within a culture vessel.

Allowable Subject Matter
Claims 7, 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 7 and 8, the prior art of record fails to teach or fairly suggest a culture vessel, in the claimed environment or scope of claim, that includes a shelf structure to engage the stabilizer so as to inhibit movement of the stabilizer device toward the cell culture surface within the cell culture chamber.
With respect to claims 10-14, the prior art of record fails to teach or fairly suggest a culture vessel, in the claimed environment or scope of claim, wherein the stabilizer device includes the grid structure required of claim 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of deBruyne (US 4,534,656) has been cited as prior art which pertains to a culture vessel (12) that includes a magnetically driven floating element (70).
The reference of Li et al. (CN 107460125) has been cited as prior art which pertains to a culture vessel (1) that include a movable plate (3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB